Exhibit 10.59

[img1.jpg]


 

CONFIDENTIAL

 

June 20, 2008

 

Mr. Robert Behn

47 Fox Run Road

Madison, CT 06443

 

 

Re:

Consulting Agreement

Dear Mr. Behn:

This letter (the “Agreement”) sets forth our mutual agreement with respect to
the terms and conditions pursuant to which you will serve as a consultant to
Remington Arms Co., Inc. (“Remington”).

1.         Services. Effective June 1 2008 (the “Effective Date”), you agree to
render consulting services outlined below (the “Services”) and report directly
to the Chairman of the Board.

 

a)

Participate in various leadership committees and activities, including policy
committee, strategy committee and innovation committee,

 

 

b)

Represent Remington and its affiliates with various industry organizations,
including NSSF, SAAMI, and others,

 

 

c)

Assist the Chairman in assessing corporate development opportunities,

 

 

d)

Assist the Chairman in evaluating corporate budgets and strategic objects, and

 

 

e)

Assist Chairman with any and all other projects as needed.

 

2.         Term and Termination. Your consultancy with REMINGTON will be on a
month to month basis commencing on the Effective Date and may be terminated by
either party by giving the other notice of at least thirty (30) days before the
end of the then current month (the period during which you are providing
Services referred to herein as the “Consulting Period”).

 

3.

Fees and Expenses.

(a)        REMINGTON will pay to you a monthly retainer fee in the amount of USD
$20,000.00 for all Services rendered. In addition, you will be reimbursed for
all travel and related accommodation expenses and other expenses necessarily and
properly incurred by you in the performance of the Services hereunder. All
expenses shall be properly itemized and reasonably documented. As a consultant,
you shall not be eligible to participate in any of REMINGTON’s benefit plans or
programs.

 

Page 1 of 3

 

Remington Arms Company, Inc.

870 Remington Drive

Madison, NC 27025

 



 

--------------------------------------------------------------------------------

(b)       All amounts paid to you pursuant to this Agreement will be reported by
REMINGTON to the Internal Revenue Service on a Form 1099, and you shall be
responsible for paying all taxes thereon.

4.         Relationship of Parties. With the exception of acting as a
representative of Remington on various industry boards and being empowered to
act for and on behalf of Remington, all Services provided hereunder shall be
performed by you directly and independently and not as an agent, employee or
representative of REMINGTON, and accordingly, you will not have the authority to
act for or bind REMINGTON. This Agreement is not intended to and does not
constitute, create, or otherwise give rise to a joint venture, partnership or
other type of business association or organization of any kind by or between
REMINGTON and you. The rights and obligations of the parties under this
Agreement shall be limited to the express provisions hereof.

5.         Covenants of the Consultant. In consideration of the fees to be
provided to you, and as a condition of your engagement, you agree to the
following:

(a)          You acknowledge that prior to the Consulting Period you may have
acquired, and during the Consulting Period you will acquire, Confidential
Information (as defined herein) regarding the business of REMINGTON.
Accordingly, you agree that, without the prior written consent of REMINGTON, you
will not, at any time, either during or after the Consulting Period, disclose to
any unauthorized person or otherwise use any such Confidential Information for
any reason other than REMINGTON’s business. For this purpose, “Confidential
Information” means non-public and proprietary information and trade secrets
concerning REMINGTON, including financial data, business strategies, product
development and proprietary product data, customer lists, marketing plans, work
product, investment strategies, models and analyses of REMINGTON, except for
specific items that become publicly available other than as a result of your
breach of this Agreement.

(b)        All written materials, records and documents created by you or coming
into your possession during the Consulting Period concerning REMINGTON and all
tangible items provided to you by REMINGTON during the Consulting Period shall
be the sole property of REMINGTON, and upon the termination of this Agreement or
upon the request of REMINGTON during the Consulting Period, you shall promptly
deliver the same to REMINGTON.

(c)        You represent that you are under no obligation to any other person or
entity which is in any way inconsistent with, or which imposes any restriction
upon, your acceptance of the consultancy with REMINGTON, and you shall disclose
immediately to REMINGTON the existence of any relationship between you and any
other person or entity that creates or is reasonably likely to create a conflict
of interest or that is reasonably likely to affect your independent professional
judgment in providing the Services.

6.

Acknowledgements. You represent and acknowledge that:

(a)        You have carefully read this Agreement in its entirety, and you
understand the terms and conditions contained herein;

(b)       You have not relied on any statements made by REMINGTON with respect
to any term or condition not contained in this Agreement in deciding whether to
accept the consultancy with REMINGTON; and

 

Page 2 of 3

 

Remington Arms Company, Inc.

870 Remington Drive

Madison, NC 27025

 



 

--------------------------------------------------------------------------------

(c)        You are accepting the terms and conditions set forth in this
Agreement knowingly and voluntarily.

 

7.

Miscellaneous Provisions.

(a)        This Agreement will be binding upon and inure to the benefit of the
parties and their respective successors, heirs and assigns. Neither this
Agreement nor any right or interest hereunder will be assignable by you or your
beneficiaries or legal representatives without REMINGTON’s prior written
consent.

(b)       No waiver of any of the provisions hereof will be effective unless in
writing and signed by the party to be charged with such waiver. No waiver will
be deemed a continuing waiver or a waiver with respect to any subsequent or
other breach or default, unless expressly so stated in writing.

(c)        This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, relating to the Services to be
provided hereunder. No change, modification or addition to or termination of
this Agreement or any part hereof will be valid unless in writing and signed by
the parties hereto.

(d)       If, for any reason, any provision of this Agreement is held invalid,
such invalidity will not affect any other provision of this Agreement not held
invalid, and each such other provision will, to the full extent consistent with
law, continue in full force and effect.

(e)        This Agreement has been executed and delivered in, and will be
governed by and construed in accordance with, the laws of the State of New York
without giving effect to the conflict of law principles thereof.

Your signature in the place designated below will indicate your acceptance of
all of the above.

Yours very truly,

 /s/ Mark Little                                    

Name: Mark Little                               

Title:   CAO                                         

 

Agreed to and accepted by

this 22nd

day of June, 2008:

 

 

/s/ Robert W. Behn                             

Name: Robert W. Behn                      

 

Page 3 of 3

 

Remington Arms Company, Inc.

870 Remington Drive

Madison, NC 27025

 



 

 